Citation Nr: 1628423	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-17 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a service-connected acquired psychiatric disorder comprised of major depression and posttraumatic stress disorder (PTSD) for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013, currently at 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel  

INTRODUCTION

The Veteran served on active duty in the Navy from December 1999 to December 2004.  He thereafter served in the Navy Reserve, with an additional period of active duty service from May 17, 2008, to May 26, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's previously established 20 percent rating for lumbar strain and 50 percent rating for major depression each were reduced to 10 percent effective April 1, 2007, therein.  He appealed each of these determinations.  In October 2008, he was informed that disability compensation cannot be paid during his additional active duty service period.  

In October 2012, the Veteran testified before the undersigned at the aforementioned RO.  The Board decided in February 2013 that the rating reduction for the Veteran's lumbar strain as well as for his major depression was improper.  The previously established ratings thus were restored.  Whether or not the Veteran is entitled to increased ratings was remanded for additional development.  The Appeals Management Center increased the rating for major depression to include PTSD to the maximum 100 percent effective June 3, 2013, as a result of it in a July 2013 rating decision.  In October 2013, the Board denied an increased rating for lumbar strain.  Major depression was recharacterized as an acquired psychiatric disorder comprised of major depression and PTSD.  An increased rating for it again was remanded for additional development.  The following Board determination is made with respect to this additional development based on review of the claims file.  

Finally, it is notable that VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved therefore must be considered as a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This issue has been added as a component of this matter at this time because, as explained herein, it has been raised by the Veteran and his representative.  Review of the claims files shows that adjudication cannot proceed with respect to it without additional development.  It is REMANDED so this development can be accomplished.


FINDING OF FACT

The Veteran's service-connected acquired psychiatric disorder comprised of major depression and PTSD did not manifest occupation and social impairment with deficiencies in most areas for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for a service-connected acquired psychiatric disorder comprised of major depression and PTSD have not been met for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Letters dated in January 2007, July 2008, and March 2013 set forth the criteria for establishing an increased rating, the evidence required in this regard, his and VA's duties for obtaining evidence, and how ratings and effective dates are assigned.  The second letter set forth the criteria for establishing a higher rating specifically for psychiatric disorders.  The last letter was pursuant to the Board's February 2013 remand.  None preceded the initial adjudication via the December 2006 rating decision.  Yet, there was subsequent readjudication in supplemental statements of the case (SSOC), including the last dated in November 2013 which was in compliance with the Board's October 2013 remand.  This has cured any notice timing error.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  It includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service personnel records and VA treatment records have been obtained by VA, partly per the Board's February 2013 remand.  Service treatment records from the Veteran's second period of active duty are missing despite extensive efforts, to include pursuant to this remand, to obtain them.  They thus have been found unavailable.  No private treatment records have been obtained by VA because none have been identified by the Veteran.  He indeed did not respond to a March 2013 letter requesting such in compliance with the aforementioned remand.  In November 2006, March 2008 (with June 2008 addendum), November 2010, and June 2013 (with July 2013 addendum), the Veteran underwent VA medical examinations.  The last was per the aforementioned remand.  Each included review of the claims file except the first.  Yet, this examiner was aware of the Veteran's medical history by review of treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Each examiner also interviewed and assessed him.  This decision is fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify as well as to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue(s) on appeal finally must be explained, and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified an increased rating for major depression (now recharacterized) as an issue on appeal at the beginning of the October 2012 hearing.  Next, the Veteran's representative and the undersigned questioned him about his psychiatric symptoms, to include their effects and where he receives treatment.  While the undersigned did not explain an increased rating, the representative stated that "it's all about the severity" of the disability.  Submission of evidence, particularly statements from those with knowledge of the Veteran's symptoms, was suggested by the undersigned as discussed below.  It further is reiterated that evidence to include VA treatment records were obtained pursuant to the Board's February 2013 remand.

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested, as an increased rating equates to potential monetary gain, but his demeanor at the hearing did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, his lay reports are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved to the benefit of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

38 C.F.R. § 4.130 addresses mental disabilities.  The Veteran's service-connected acquired psychiatric disorder comprised of major depression and PTSD has been rated pursuant to Diagnostic Code 9434 thereunder.  Diagnostic Code 9434 is for major depressive disorder.  It and all other mental disorders other than eating disorders are rated using the General Rating Formula for Mental Disorders (General Rating Formula).  

A 50 percent rating is assigned thereunder for occupational and social impairment with reduced reliability and productivity.  Symptoms include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment.  Symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This include by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  GAF scores from 31 to 40 are indicative of impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (avoidance of friends, neglect of family, inability to work).  

At the outset, the Board notes that the pertinent evidence consists of VA medical examinations, a few VA treatment records, and reports from the Veteran.  He indeed reported receiving only informal treatment from school counselors and a friend who is a counselor during his hearing.  Statements from these individuals are not available despite the undersigned suggesting they be submitted.  No statements from anyone else who knows the Veteran are available either despite the undersigned's suggestion.  Also notable at the outset is that the June 2013 examination, which more precisely occurred on June 3, 2013, took place the day after the second period on appeal ended.  However, consideration of it is in recognition that symptoms and their effects typically do not change overnight.  The November 2006 examination occurred prior to the start of the first period on appeal, which the Board determined in February 2013 was April 1, 2007 (the effective date of the reduction).  However, as it occurred within the year prior to this date, it is for consideration because this matter involves an increased rating.

The Board finds, based on the evidence, that an increased rating is not warranted for the Veteran's service-connected acquired psychiatric disorder comprised of major depression and PTSD for the period prior to May 16, 2008, or for the period from May 27, 2009, to June 2, 2013.  The 50 percent rating currently assigned during these periods therefore is continued as more nearly approximated.  In other words, the Veteran is recognized as having had occupational and social impairment with reduced reliability and productivity due to his symptoms during these periods.  Yet these symptoms did not cause such impairment with deficiencies in most areas, the criteria for even the next higher rating of 70 percent, during these periods.  They included sleep difficulties, altered eating, lack of motivation, mood disturbances including depression and frustration, crying spells, irritability, anxiety, panic attacks, feeling overwhelmed and guilty, rumination, intrusive memories, flashbacks, low self-esteem, self-disgust, feeling like a failure, memory and concentration problems, decision making problems, and slowed thinking.

The Veteran's symptoms also included social isolation, difficulty maintaining and establishing effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, hearing voices, drinking alcohol to excess, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  His depression was described as coming in waves.  Panic attacks were noted variously to occur twice per week or frequently.  His memory loss also was characterized variously.  VA treatment records characterize it as very severe.  Upon examination, it was described as mild.  Examples include the Veteran's forgetting names and whether he locked his car.  He heard voices only occasionally.  Notwithstanding his suicidal ideation, he had no plan or intent to commit suicide.  Both panic attacks and suicidal ideation, as they were denied as well as reported, were constant.  Intermittent inability to perform activities of daily living was identified as a symptom only at the June 2013 VA medical examination.

On every occasion in which it was noted, the Veteran was dressed and groomed appropriately.  It thus is unclear how the finding that he is intermittently unable to perform activities of daily living including maintenance of minimal personal hygiene was made.  He always was oriented.  His mood was euthymic on one occasion but most often ranged from mildly to moderately depressed/dysthymic.  His affect thus ranged from bright to congruent with depression/dysthymia.  No problem with his speech or behavior ever was detected.  Indeed, there was no inappropriate behavior to include obsessive or ritualistic behavior.  The Veteran always related appropriately, and he was found to be alert, interactive, attentive, and intelligent.  His thought processes and thought content never were impaired other than his tendency to ruminate.  Except for his hearing voices, he had no delusions or hallucinations.  He also had no homicidal ideation or impaired impulse control.  Despite his reports, no problem with the Veteran's memory was detected.  His judgment and insight finally ranged from fair to good.

Regarding work, the Veteran held a variety of jobs.  He indeed was a field engineer for 10 months, a car salesman briefly, a manager/supervisor with an office supply store on and off to include one four month stint, a stocker at a tractor supply store for three months, and a state eligibility reviewer for food stamps and Medicaid for at least three months.  Problems in these positions included not getting along with supervisors and coworkers, decreased ability to focus and complete tasks as well as to learn information, getting too frustrated, being too stubborn, and decreased energy level and motivation.  He occupied his time when he was not working by going to school online, receiving a degree with honors in 2011, and by helping his mother around the house.  The July 2013 addendum to the June 2013 VA medical examination indicated that the aforementioned problems strongly impact the Veteran's employability.  Him finding a job that would provide a sufficient income with a similar work environment as his schooling (at home, alone, working at his own pace) was deemed very difficult.

The Veteran divorced his first wife in 2005.  Thereafter, he had dating relationships that did not last long before remarrying in 2010 or 2011.  (The June 2013 VA medical examination says September 2013, which cannot be true as that date had not yet occurred, and the June 2014 dependency forms say August 2010 and August 2011).  His relationship with his wife was difficult, as was his relationship with his father.  He lived with his parents, at least prior to his remarriage.  The Veteran tried to spend as much time with them, his sister, her husband and children, and his uncle as he could.  While he did not discuss his service stressors with his second wife and parents, he did with his uncle because the uncle had been in Vietnam.  He was really close with that uncle.  It is reiterated that the Veteran also talked to a counselor friend, someone he said was a good friend.  He also had bartending friends early on as well as other long term friends whom he saw less and less often as they got busier.  Finally, he had a neighbor he spoke with at times.

In sum, the Veteran had deficiencies in work, mood, and some family relations.  Whether or not he had deficiencies in other areas, particularly school, is debatable.  The Board need not make a finding in this regard, however.  Even if the Veteran had deficiencies in most areas, they did not result in the level of occupational and social impairment required for a 70 percent rating.  The impairment that would result from the symptoms listed in the General Rating Formula for this rating indeed would be quite substantial.  While it is not dispositive, it is notable that the Veteran manifested only a few of these symptoms (near-continuous depression, difficulty in adapting to stressful circumstances).  His impairment due to them and his other symptoms was somewhat less than quite substantial.  While most of his jobs lasted only a few months due to his symptoms, one lasted almost a year.  There is no indication he ever was fired.  The Veteran interacted acceptably with prospective employers, given that he got several positions, VA medical staff, and the undersigned.  Finally, he has maintained relationships with many family members and friends as well as established a new relationship with his second wife.

GAF scores ranging from 40 to 65 were assigned which took into account all of the Veteran's symptoms.  Specifically, scores of 65, 45, 60, and 40 respectively were assigned at the November 2006, March 2008, November 2010, and June 2013 VA medical examinations.  A July 2013 rating decision increased the Veteran's rating to 100 percent based on this latter examination, which occurred on June 3, 2013.  This date was the first date the level of occupational and social impairment required for a 70 percent rating could be factually ascertained from the evidence, in other words.  Prior to then, the Veteran's GAF scores signified symptoms ranging from mild to serious resulting in some to serious impairment in occupational and social functioning.  It follows that the Veteran did not have the most severe symptoms resulting in the most severe impairment in occupational and social functioning.  The Board finds, in sum, that his GAF scores correspond fairly well with the currently assigned 50 percent rating.  Like above, this is not dispositive.  Yet, it supports the determination that this rating is more nearly approximated than a 70 percent or even a 100 percent rating.

While also not dispositive, the examiner who conducted the November 2006 examination concluded that the Veteran's overall functioning was good and his impairment was mild.  The examiner who conducted the November 2010 examination opined that the Veteran's symptoms had increased with a corresponding decrease in his functioning since 2006, though his functioning was slightly better than in 2008 (attributed to his reports of suicidal ideation and hearing voices in 2008 but neither in 2010).  The examiner who conducted the June 3, 2013, examination concluded that the Veteran had occupational and social impairment with deficiencies in most areas.  The Board agrees that the pattern prior to this date signifies generally increasing symptoms and decreased functioning over time notwithstanding the observed slight fluctuation.  Yet once again, this date is the first date the level of occupational and social impairment required for a 70 percent rating could be factually ascertained from the evidence.  

Consideration has been given to the benefit of the doubt and the assignment of a staged rating in making each finding leading to the determination that an increased rating is not warranted for the Veteran's service-connected acquired psychiatric disorder comprised of major depression and PTSD for the period prior to May 16, 2008, or for the period from May 27, 2009, to June 2, 2013.  These findings were made based on the preponderance of the evidence.  As such, there is no doubt to resolve to the Veteran's benefit.  A staged rating, other than the stage already in place (50 percent through June 2, 2013, and 100 percent beginning June 3, 2013) which has been maintained, is not warranted because the aforementioned determination applies to the period of concern in their entirety.  The Veteran's claim, in sum, is denied.

B.  Extraschedular

In the alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Board finds that the Veteran's service-connected acquired psychiatric disorder comprised of major depression and PTSD was not unusual or exception during the period prior to May 16, 2008, or from May 27, 2009, to June 2, 2013.  His symptoms indeed are reasonably contemplated by the schedular rating criteria set forth above.  The rating assigned is based on the severity of his occupational and social impairment as evidenced by these symptoms.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here.  All of the Veteran's psychiatric symptoms therefore have been considered, even though he was diagnosed with anxiety disorder at the November 2006 and March 2008 VA medical examinations in addition to major depression (or similar) and PTSD.  This includes, as required, those listed in the General Rating Formula which comprises the criteria as well as all other symptoms.  That some symptoms are not listed thus does not render the criteria inadequate.  

In addition to the aforementioned, the Veteran was service-connected for back, knee, and ankle disabilities, bilateral hearing loss, tinnitus, several respiratory disabilities, and several scars.  Neither he nor his representative has identified any symptoms resulting from the combined effects of his acquired psychiatric disorder comprised of major depression and PTSD with one or more of these other disabilities.  The Board finds none based on the evidence.  Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted on an individual or combined basis because the schedular rating criteria are adequate.  A detailed discussion of whether the related factors existed accordingly is unnecessary.  Yet, it is notable that there is no indication that the Veteran ever, much less frequently, has been psychiatrically hospitalized.  Significant interference with employment is already contemplated, in that the Veteran was assigned a 50 percent rating.  

ORDER

An increased rating for a service-connected acquired psychiatric disorder comprised of major depression and PTSD for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013, is denied.


REMAND

A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has alleged that he was unable to get jobs because of his service-connected acquired psychiatric disorder comprised of major depression and PTSD during the period prior to May 16, 2008, or from May 27, 2009, to June 2, 2013.  However, both have alleged that he was unable to maintain jobs during these periods.  The Veteran has repeatedly reported that he cannot keep jobs as a result of his psychiatric symptoms.  His representative specifically argued that a TDIU was warranted in an April 2014 statement.  Entitlement to a TDIU has thus been raised.

Notwithstanding that this matter has been remanded twice previously, the Board has never found TDIU to be a component of it until now.  Development specific to this issue thus has not been undertaken yet.  Such development is needed prior to adjudication.  The duty to notify requires that the Veteran be informed of the evidence necessary to substantiate his entitlement to a TDIU during the aforementioned periods, the evidence that VA will seek to obtain, the evidence that he is expected to provide, and how effective dates are assigned.  (How ratings are assigned is irrelevant to a TDIU.)  The duty to assist requires that VA assist him in obtaining any outstanding VA treatment records and identified private treatment or employment records.  It further requires a retrospective VA medical opinion, but only if necessary.  Such an opinion may be deemed necessary when the available evidence is considered along with any outstanding evidence received.  

Given the above, a REMAND is directed for the following:

1.  Provide the Veteran and his representative with a notice letter regarding a TDIU.  It shall include information regarding the criteria for establishing a TDIU, the evidence required to do so, and the Veteran's and VA's respective duties for obtaining evidence.  It also must discuss how effective dates are assigned.  Place a copy of the letter in the claims file.

2.  Then, procure any outstanding records.  This shall include making requests for updated VA treatment records, if any.  This also shall include requesting that the Veteran either submit any private treatment or employment records or identify such records and authorize their release to VA.  This finally shall include, if identification and authorization is provided, making requests for the records.  Associate all records received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success in procuring records.  Document such in the claims file.  

3.  Next, take any other needed action.  This may include, if and only if necessary, arranging for a retrospective VA medical opinion concerning the Veteran's ability to work for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013.  Any such opinion should be rendered by a qualified medical professional, whether a psychologist, psychiatrist, or otherwise.

4.  Finally, adjudicate the Veteran's entitlement to a TDIU for the periods prior to May 16, 2008, and from May 27, 2009, to June 2, 2013.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue an SSOC.  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative, if any.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for any VA medical examination scheduled may have the same impact.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


